Title: From George Washington to Brig. Gen. James Clinton, 1 July 1779 [letter not found]
From: Washington, George
To: Clinton, James

Letter not found: to Brig. Gen. James Clinton, 1 July 1779. James Clinton wrote George Clinton on 6 July that he had received a letter from GW “dated the first Instant in which his Excellency expresses his Surprise at my taking so much Stores with me when it was determined that all the Supplies of the Army should come up with Genl Sullivan and that nothing more shou’d be brought with me, except what was absolutely necessary for the Troops until the Junction was formed at Tioga” (DLC:GW; for the full transcription of this letter from James Clinton to George Clinton, see George Clinton to GW, 13 July, n.1).